Name: Council Regulation (EEC) No 861/92 of 30 March 1992 fixing, for the 1992 harvest, the maximum guaranteed quantities in the raw tobacco sector
 Type: Regulation
 Subject Matter: production;  agricultural structures and production;  plant product
 Date Published: nan

 No L 91 /2 Official Journal of the European Communities 7. 4. 92 COUNCIL REGULATION (EEC) No 861/92 of 30 March 1992 fixing, for the 1992 harvest, the maximum guaranteed quantities in the raw tobacco sector Whereas in the event that the reform does not apply to the 1992 harvest, the other measures to be taken, in parti ­ cular fixing prices and premiums, reference qualities and production zones, can be adopted at a later stage, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), and in particular Article 4 (5) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Par ­ liament (3), Whereas the Commission has proposed to the Council a reform of the Community rules in the raw tobacco sector (4) ; whereas it is not certain that this proposal can be adopted in time to be applied for the 1992 harvest ; whereas, therefore, as a precautionary measure, the maximum guaranteed quantities for the 1992 harvest should be fixed at the level fixed for the previous harvest ; HAS ADOPTED THIS REGULATION : Article 1 The maximum guaranteed quantities for leaf tobacco for the 1992 harvest shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1992. For the Council The President Arlindo MARQUES CUNHA (') OJ No L 94, 28. 4. 1970, p. 1 . Regulation as last amended by Regulation (EEC) No 860/92 (see page 1 of this Official Jour ­ nal). (2) OJ No C 60, 7. 3 . 1992, p. 41 . (3) Opinion delivered on 13 March 1992 (not yet published in the Official Journal). (4) OJ No C 295, 14. 11 . 1991 , p. 5 . 7. 4. 92 Official Journal of the European Communities No L 91 /3 ANNEX Maximum guaranteed quantities by variety and group of varieties for leaf tobacco from the 1992 harvest (tonnes) Group and varieties (serial number) Maximum guaranteed quantity 1992 GROUP I 3 Virgin D 14050 7 Bright 46 750 31 Virginia E 20 000 33 Virginia P 4 500 17 Basmas 30 000 18 Katerini 23 000 26 Virginia EL 17 000 Total 155 300 GROUP II 2 Badischer Burley :  for zone A 11 200  for zone B 4 300 8 Burley I 46 750 9 Maryland 3 500 25 Burley EL 11000 28 Femented Burley 32 Burley E 22 000 34 Burley P 2 500 Total 101 250 GROUP III 1 Badischer Geudertheimer 5 050 4 Paraguay :  for zone A 16 000  for zone B 2 700  for zone C 2 000 1500 5 Nijkerk 6 Misionero 27 Santa Fe 29 Havanna E 10 Kentucky I 8 500 16 Round Tip 30 Round Scafati 200 Total 35 950 GROUP IV 13 Xanti-YakÃ 14 Perustitza 1 5 Erzegovina 20 000 19 Kaba Koulak classic 20 Kaba Koulak non classic 21 Myrodata 22 Zychnomyrodata 30 000 Total 50 000 No L 91 /4 Official Journal of the European Communities 7. 4. 92 (tonnes) Group and varieties (serial number) Maximum guaranteed quantity 1992 GROUP V 1 1 (a) Forchheimer Havanna II c (b) Nostrano del Brenta (c) Resistente 142 (d) Gojano (e) Nybrides of Badischer Geudertheimer 12 Beneventano 21 000 23 Tsebilia 24 Mavra 26 500 Total 47 500